DETAILED ACTION
This Office Action is in response to the communication filed on 09/19/2022. 
Claims 2-21 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Remarks filed on 09/19/2022 have been fully considered.
The objections to claims 4, 6, 11, 13, 18, and 20 have been withdrawn in view of amendments of the claims. 
The nonstatutory double patenting rejections of claims 2, 9, and 16 have been withdrawn in view of amendments of the claims. 
The rejections of claims 2-8 under 35 U.S.C. 101 as being directed to a non-statutory subject matter have been withdrawn in view of amendments of the claims. 
In response to Applicant's argument on pages 9-10 of Remarks that the cited references do not teach the newly added limitations as recited in the amended independent claims, this argument is moot in view of the new grounds of rejection presented below and in view of newly found prior art Kar. Examiner notes that Hoyos teaches deriving motion characteristics associated with the motion gesture…generating a motion-based credential for authenticating the user based at least in part on the motion characteristics and providing the user access to a user account based on the motion-based credential, and newly cited prior art Kar teaches motion vectors that represent the motion gesture (see rejection presented below). In addition, in response to Applicant's argument that the remaining dependent claims are patentable because they depend from allowable independent claims, Examiner respectfully disagrees since the base claims from which they depend are not in condition for allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (US 2014/0337949) in view of Kar et al. (Speech and Face Biometric for Person Authentication).
Claim 2, Hoyos teaches: 
A system comprising:
one or more hardware processors; and one or more non-transitory machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more hardware processors, cause the system to perform operations comprising: (e.g. fig. 2)
in response to receiving an authentication request, prompting a user for a motion gesture; (e.g. [0085], "the user's biometrics features are captured using the mobile device 101a…the mobile device processor 110, which is configured by executing one or more software modules 130, including, preferably, the enrollment module 176, the analysis module 174, the user interface module 170, and the biometric capture module 172, prompts the user to capture imagery of the user's iris/irises, eye(s), periocular region, face (e.g., the Vitruvian region) or a combination of the foregoing using the mobile device camera 145 and stores a sequence of images to storage 190 or memory 120" [0086], "the configured processor 110 can also cause the microphone 104 to capture the user's voice through a microphone in communication with the mobile device and record the audio data to the device memory. For example, the user can be prompted to say words or phrases which are recorded using the microphone. The mobile device can capture images of the user's face, eyes, etc. while recording the user's voice" [0098], "a liveness identifier can be generated and liveness determined, by analyzing lip movement, pupil dilation, blinking, and head movement throughout the image sequence")
capturing a video of the user performing the motion gesture; deriving motion characteristics associated with the motion gesture based on analyzing the video; (e.g. [0076], "eye motion characteristics as detected by eye tracking algorithms and head motion characteristics as detected by tracking the movement of a face and/or head" [0085], "the user's biometrics features are captured using the mobile device 101a…prompts the user to capture imagery of the user's iris/irises, eye(s), periocular region, face (e.g., the Vitruvian region) or a combination of the foregoing using the mobile device camera 145 and stores a sequence of images to storage 190 or memory 120" [0086], "the configured processor 110 can also cause the microphone 104 to capture the user's voice through a microphone in communication with the mobile device and record the audio data to the device memory. For example, the user can be prompted to say words or phrases which are recorded using the microphone. The mobile device can capture images of the user's face, eyes, etc. while recording the user's voice" [0087], "one or more biometric identifiers are generated from the captured biometric information and are stored" [0097], "In addition or alternatively, the configured processor can generate a liveness identifier and/or determine liveness according to the Eulerian motion magnification algorithms also referred to as Eulerian video magnification (EMM or EVM). EMM can be used to amplify small motions of the subject captured in the images" [0098], "a liveness identifier can be generated and liveness determined, by analyzing lip movement, pupil dilation, blinking, and head movement throughout the image sequence")
generating a motion-based credential for authenticating the user based at least in part on the motion characteristics; and providing the user access to a user account based on the motion-based credential. (e.g. [0095], "the mobile device processor configured by executing one or more software modules 130, including, preferably, the analysis module 174, can generate one or more liveness identifiers which characterize the captured user's biometrics and/or the non-machine-vision based information that are indicative of the user's liveness. As noted above, determining liveness is an anti-spoofing measure that can be performed during enrollment and subsequent authentication sessions to ensure that the image sequence captured by the imaging device is of a live subject and not a visual representation of the user by, say, a high resolution video" [0101], "In addition, the biometric identifiers can be stored locally on the mobile device 101a in association with the user's profile such that the mobile device can perform biometric authentication according to the biometric identifiers. In addition or alternatively, the biometric identifiers can be stored in association with the user's profile on a remote computing device (e.g., system server 105 or remote computing device 102) enabling those devices to perform biometric authentication of the user" [0025], "computing device 102 can be associated with an enterprise organization, for example, a bank or a website, that maintain user accounts ("enterprise accounts") and provide services to enterprise account holders and require authentication of the user prior to providing the user access to such systems and services" [0120], "Then at step 545, an authentication notification is generated according to whether the user has been authenticated. In some implementation, the system server 105 can transmit the authentication notification directly to the secure networked environment that the user is attempting to access or indirectly via one or more computing devices being used by the user to access the networked environment (e.g., mobile device 101a or user computing device 101b). For example, the authentication notification can be transmitted to a remote computing device 102 that controls access to a secure networked environment. By way of further example, the authentication notification can be transmitted to the mobile device 101a or the user computing device 101b with which the user is attempting to gain access to a secure networked environment using a transaction account with that server") 
Hoyos teaches the motion characteristics and the motion gesture (see above) and does not appear to explicitly teach but Kar teaches: 
motion vectors that represent a motion gesture. (e.g. p. 391 Abstract, "The proposed system decomposes the information existing in a video stream into two components: speech and lip motion. It has been studied that lip information not only presents speech information but also characteristic information about a person's identity. Fusing this information with speech information will produce robust person identification under adverse condition. Our experiments demonstrate that the visual modality improves person authentication" p. 393, "3.3. Lip motion vectors Motion vectors are generated by estimating the displacement (dx, dy) undergone by the pixels in the region of interest…By applying the procedure described above, a set of lip motion features are computed between every frame of the given sequence. The coefficients Wki computed between consecutive frames constitute the lip motion feature vector will be denoted by fmi")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Kar into the invention of Hoyos, and the motivation for such an implementation would be for the purpose of producing robust person identification under adverse condition and improving person authentication (Kar abstract).
Claim 3, Hoyos-Kar teaches:
receiving, from a user device associated with the user and via a network connection, a request for authentication using a second motion gesture; determining that second motion characteristics derived from the second motion gesture match stored motion characteristics associated with the user; (e.g. Hoyos fig. 5, [0085]-[0086], [0097]-[0098], [0111]-[0114]) and transmitting, via the network connection, encrypted authentication information associated with the user to the user device. (e.g. Hoyos fig. 5, [0037], [0120]-[0121])
Claim 4, Hoyos-Kar teaches:
wherein the second motion gesture is captured in a video and wherein the operations further comprise: magnifying the second motion gesture in the video, wherein the second motion characteristics is determined further based on the magnified second motion gesture. (e.g. Hoyos fig. 5, [0085]-[0086], [0097], [0107], [0109], [0112])
Claim 5, Hoyos-Kar teaches:
wherein the encrypted authentication information includes an encrypted user name associated with the user. (e.g. Hoyos [0083], [0121])
Claim 9, this claim is directed to a method containing similar limitations as recited in claim 2 and is rejected using the same rationale to combine the references.
Claim 10, this claim is directed to a method containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claim 11, this claim is directed to a method containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Claim 12, this claim is directed to a method containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Claim 16, this claim is directed to a medium containing similar limitations as recited in claim 2 and is rejected using the same rationale to combine the references.
Claim 17, this claim is directed to a medium containing similar limitations as recited in claim 3 and is rejected using the same rationale to combine the references.
Claim 18, this claim is directed to a medium containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Claim 19, this claim is directed to a medium containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (US 2014/0337949) in view of Kar et al. (Speech and Face Biometric for Person Authentication) further in view of Dulude et al. (US 6,310,966).
Claim 6, Hoyos-Kar teaches the determining that the second motion characteristics match the stored motion characteristics, and the second motion characteristics (see above) and does not appear to explicitly teach but Dulude teaches: 
using a neural network for applying fuzzy logic on characteristics. (e.g. col. 7 ll. 45-57, col. 8 ll. 17-27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Dulude into the invention of Hoyos-Kar, and the motivation for such an implementation would be for the purpose of classifying whether or not, within an error tolerance, the sets of biometric data were obtained from the same individual, and obtaining substantially perfect authentication of any individual from the global population (Dulude col. 7 ll. 50-53, col. 8 ll. 30-33).
Claim 13, this claim is directed to a method containing similar limitations as recited in claim 6 and is rejected using the same rationale to combine the references.
Claim 20, this claim is directed to a medium containing similar limitations as recited in claim 6 and is rejected using the same rationale to combine the references.
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (US 2014/0337949) in view of Kar et al. (Speech and Face Biometric for Person Authentication) further in view of Oberheide et al. (US 2015/0046990).
Claim 7, Hoyos-Kar teaches the encrypted authentication information (see above) and does not appear to explicitly teach but Oberheide teaches: 
a reliability indicator indicating a likelihood of a match. (e.g. [0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Oberheide into the invention of Hoyos-Kar, and the motivation for such an implementation would be for the purpose of determining if biometric profiles correspond, and providing a new and useful method for verifying status of an authentication device (Oberheide [0005], [0038]).
Claim 14, this claim is directed to a method containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Claim 21, this claim is directed to a medium containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (US 2014/0337949) in view of Kar et al. (Speech and Face Biometric for Person Authentication) further in view of Shah (US 2015/0006385).
Claim 8, Hoyos-Kar teaches receiving, from a user device associated with the user and via a network connection, a request for authentication using a second motion gesture; determining that second motion characteristics derived from the second motion gesture do not match stored motion characteristics associated with the user; and transmitting, to a user device associated with the user via the network connection (e.g. Hoyos fig. 5, [0028], [0105], [0111], [0120]-[0121]) and does not appear to explicitly teach but Shah teaches: 
transmitting a prompt for another motion gesture. (e.g. [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Shah into the invention of Hoyos-Kar, and the motivation for such an implementation would be for the purpose of facilitating authentication via gesture and providing user another chance to perform authentication before denying access (Shah abstract, [0039]).
Claim 15, this claim is directed to a method containing similar limitations as recited in claim 8 and is rejected using the same rationale to combine the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436